       Case 2:18-cv-00621-DGC Document 83 Filed 01/15/20 Page 1 of 2




 1   de Haan Law Firm, PLLC                and   Kezhaya Law PLC
     101 E. Pennington St.                       1202 NE McClain Rd.
 2   Suite 201                                   Bentonville, Arkansas 72712
 3   Tucson, Arizona 85701                       phone: (479) 431-6112
     Telephone: (520) 358-4089                   fax: (479) 282-2892
 4   Facsimile: (520) 628-4275                   email: matt@kezhaya.law
     Stuart P. de Haan, State Bar No. 26664      Matthew A. Kezhaya, phv, Ark. Bar # 2014161
 5
     Attorneys for Plaintiffs
 6
                                IN THE UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF ARIZONA
 8
     The Satanic Temple, Inc. et al.
 9
                    Plaintiffs,                        Case No. 18-cv-00621-DGC
10
            vs.
11
     City of Scottsdale,                          PLAINTIFFS’S NOTICE TO JUDGE AND
12
                    Defendant,                    COURTROOM DEPUTY
13
14
        Plaintiffs submits the following information
15
16
        A. Names and addresses of all persons at counsel’s table
17
18
        1. Stuart de Haan, Attorney, de Haan Law Firm, PLLC, 101 E Pennington Ste. 201,
19
            Tucson, AZ 85701
20
        2. Matthew Kezhaya, Attorney, Kezhaya Law PLC, 1202 NE AR 72712, Bentonville AR
21
            72712
22
        3. Sonia Kezhaya, Kezhaya, Attorney, Law PLC, 1202 NE AR 72712, Bentonville AR
23
            72712
24
        4. Josie Graves, Attorney, Kezhaya Law PLC, 1202 NE AR 72712, Bentonville AR 72712
25
26
        B. Names and addresses of all witnesses to be called by Plaintiff
27
        1. Brien Biesemeyer, c/o Dickinson Wright PLLC, 1850 N. Central Ave., Ste 1400,
28
            Phoenix, AZ 85004




                                                  1
      Case 2:18-cv-00621-DGC Document 83 Filed 01/15/20 Page 2 of 2




 1        2. Kelli Kuester, c/o Dickinson Wright PLLC, 1850 N. Central Ave., Ste 1400, Phoenix,
 2           AZ 85004
 3        3. Suzanne Klapp, c/o Dickinson Wright PLLC, 1850 N. Central Ave., Ste 1400, Phoenix,
 4           AZ 85004
 5        4. Jim Lane, c/o Dickinson Wright PLLC, 1850 N. Central Ave., Ste 1400, Phoenix, AZ
 6           85004
 7        5. Michelle Shortt, c/o de Haan Law Firm, PLLC, 101 E Pennington Ste. 201, Tucson,
 8           AZ 85701
 9        6. Douglas Misicko, de Haan Law Firm, PLLC, 101 E Pennington Ste. 201, Tucson, AZ
10           85701
11
12
               On behalf of Plaintiffs
13
14   By        /s/ Stuart P. de Haan                and /s/ Matthew A. Kezhaya
               Stuart P. de Haan,                         Matthew A. Kezhaya,
15
               AZ Bar No. 026664                          AR Bar No. 2014161 (pro hac vice)
16             Attorney for Plaintiffs                    Attorney for Plaintiffs
               de Haan Law Firm, PLLC                     Kezhaya Law PLC
17             101 E Pennington, Ste. 201                 1202 NE McClain Rd
18             Tucson, Arizona 85701                      Bentonville AR 72712
     phone     (520) 358-4089                             (479) 431-6112
19   fax       (520) 628-4275                             (479) 282-2892
20   email     stu.dehaan@gmail.com                       matt@kezhaya.law
                                             Exhibit list
21
                                     CERTIFICATE OF SERVICE
22
23       I certify that on January 15, 2020 I electronically transmitted this document to the
     Clerk’s Office using the CM/ECF system for filing and transmittal of a Notice of Electronic
24   Filing to the appropriate CM/ECF registrants. /s/ Stuart P. de Haan
25
26
27
28

                                                  2
